        Case 2:18-cv-00284-CMR Document 79-3 Filed 02/21/19 Page 1 of 1


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of February, 2019, the undersigned filed the

foregoing Defendant Glenmark Pharmaceuticals Inc., USA’s Individual Motion to

Dismiss Plaintiffs’ Sherman Act Claims in the Multi-Drug Complaints, and the

accompanying Memorandum of Law and Proposed Order, via the Court’s CM/ECF

system, which sent notice and a copy of the filing to all counsel of record in this action.



                                              /s/ Steven A. Reed
                                              Counsel for Defendant
                                              Glenmark Pharmaceuticals Inc., USA
